                Case 01-01139-AMC           Doc 33101        Filed 07/15/19       Page 1 of 4



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re                                                          Chapter 11

    W.R. GRACE & CO., et al.,                                      Case No. 01-01139 (AMC)
                                                                   (Jointly Administered)
                                           Debtors.


    Continental Casualty Company, et al.,

                                                                  Adv. Proc. No. 15-50766 (AMC)
                      Plaintiffs,
                 v.

    Jeremy B. Carr, et al.,

                   Defendants.

    Barbara Hunt, Personal Representative for the
    Estate of Robert J. Hunt, deceased and Sue C.
    O’Neill,                                                      Adv. Proc. No. 18-50402 (AMC)

                      Plaintiffs,
                 v.

    Maryland Casualty Company,


                   Defendant.


                      NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                      HEARING ON JULY 17, 2019 AT 10:00 A.M. (EASTERN)1

      I.       ORAL ARGUMENT IN ADVERSARY PROCEEDING NO. 15-50766 (AMC)

            1. Continental Casualty Company and Transportation Insurance Company’s Motion for
               Summary Judgment [Filing Date: 9/8/2015; Adv. D.I. 15]

               Related Documents:


1
 The hearing will be held before Judge Ashely Chan at the U.S. Bankruptcy Court for the Eastern District of
Pennsylvania, Robert N.C. Nix Federal Courthouse, Courtroom #5, 2nd Floor, 900 Market Street, Philadelphia, PA.


{BAY:03516757v1}
              Case 01-01139-AMC       Doc 33101      Filed 07/15/19   Page 2 of 4



             A.    Complaint [Filing Date: 6/8/2015; Adv. D.I. 1]

             B.    Motion of Defendants to Dismiss Adversary Proceeding [Filing Date: 8/7/2015;
                   Adv. D.I. 8]

             C.    Memorandum of Law in Support of Defendants’ Motion to Dismiss Adversary
                   Proceeding [Filing Date: 8/7/2015; Adv. D.I. 9]

             D.    Notice of Filing of Brief of Continental Casualty Company and Transportation
                   Insurance Company in Opposition of Law in Opposition to Defendants’
                   Motion to Dismiss Adversary Proceeding and in Support of Motion for
                   Summary Judgment [Filing Date: 9/8/2015; Adv. D.I. 16]

             E.    Defendants’ Opposition to CNA’s Motion for Summary Judgment Combined
                   With Reply Brief in Support of Defendants’ Motion to Dismiss [Filing Date:
                   10/8/2015; Adv. D.I. 18]

             F.    Defendants’ Counter-Statement of Disputed Material Facts [Filing Date:
                   10/8/2015; Adv. D.I. 20]

             G.    Reply Brief of Continental Casualty Company and Transportation Insurance
                   Company in Support of Motion for Summary Judgment [Filing Date:
                   11/2/2015; Adv. D.I. 22]

             H.    Order [Filing Date: 10/17/2016; Adv. D.I. 35]

             I.    Judgment and Opinion of the United States Court of Appeals for the Third
                   Circuit [Filing Date: 9/7/2018; Adv. D.I. 49]

             J.    Brief on Remand of Continental Casualty Company and Transportation
                   Insurance Company in Further Support of Motion for Summary Judgment
                   [Filing Date: 12/21/2018; Adv. D.I. 64]

             K.    Opening Brief on Remand of Maryland Casualty Company [Filing Date:
                   12/21/2018; Adv. D.I. 63]

             L.    Montana Plaintiffs' Initial Brief on Remand and Addressing Issues Concerning
                   Maryland Casualty Company [Filing Date: 3/6/2019; Adv. D.I. 67]

             M.    Reply Brief on Remand of Continental Casualty Company and Transportation
                   Insurance Company in Further Support of Motion for Summary Judgment
                   [Filing Date: 5/20/2019; Adv. D.I. 78]

             N.    Reply Brief on Remand of Maryland Casualty Company and Opposition to
                   Montana Plaintiffs' Motion to Certify Questions of Law to the Montana
                   Supreme Court [Filing Date: 5/20/2019; Adv. D.I. 76]



{BAY:03516757v1}                            2
              Case 01-01139-AMC           Doc 33101     Filed 07/15/19     Page 3 of 4




                   Status:   Oral argument is going forward.

        2. Montana Plaintiffs’ Motion to Certify Questions of Law to the Montana Supreme Court
           [Filing Date: 3/6/2019; Adv. D.I. 68]

            Related Documents:

             A.       Response of Continental Casualty Company and Transportation Insurance
                      Company to the Montana Plaintiffs' Motion to Certify Questions of Law to the
                      Montana Supreme Court [Filing Date: 5/20/2019; Adv. D.I. 77]

             B.       Reply Brief on Remand of Maryland Casualty Company and Opposition to
                      Montana Plaintiffs' Motion to Certify Questions of Law to the Montana
                      Supreme Court [Filing Date: 5/20/2019; Adv. D.I. 76]

             C.       Montana Plaintiffs' Reply Brief in Support of Their Motion to Certify Questions
                      of Law to the Montana Supreme Court [Filing Date: 6/19/2019; Adv. D.I. 81]

                   Status:   Oral argument is going forward.

 Dated: July 15, 2019                               BAYARD, P.A.
        Wilmington, DE
                                                    /s/ Evan T. Miller
                                                    Scott D. Cousins (No. 3079)
                                                    Evan T. Miller (No. 5364)
                                                    600 N. King Street, Suite 400
                                                    Wilmington, DE 19801
                                                    Tel: (302) 655-5000
                                                    Fax: (302) 658-6395
                                                    scousins@bayardlaw.com
                                                    emiller@bayardlaw.com

                                                    FORD MARRIN ESPOSITO
                                                      WITMEYER GLESER, LLP
                                                    Elizabeth DeCristofaro (pro hac vice)
                                                    Wall Street Plaza, 23rd Floor
                                                    New York, NY 10005
                                                    Tel: (212) 269-4900
                                                    Fax: (212) 344-4294
                                                    emdecristofaro@FMEW.com

                                                    GOODWIN PROCTER LLP
                                                    Michael S. Giannotto (pro hac vice)
                                                    Brian T. Burgess (pro hac vice)
                                                    901 New York Avenue, N.W.



{BAY:03516757v1}                               3
              Case 01-01139-AMC   Doc 33101   Filed 07/15/19   Page 4 of 4



                                          Washington, D.C. 20001
                                          Tel: (202) 346-4000
                                          Fax: (202) 346-4444
                                          mgiannotto@goodwinprocter.com
                                          bburgess@goodwinprocter.com

                                          Counsel for Continental Casualty Insurance
                                          Co. and Transportation Insurance Co.




{BAY:03516757v1}                      4
